Citation Nr: 1234416	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 1, 2004. 

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, forward. 

3.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and his son


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied a rating in excess of 50 percent for PTSD in April 2003 and, in March 2007, a rating of 70 percent was granted effective as of June 1, 2004.  However, the Veteran's appeal proceeds from the initial unfavorable rating decision because the later decision was not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  It is noted that when the claim originally came before the Board, the issues that were on appeal were as follows:

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 1, 2004. 

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period from June 1, 2004, through October 29, 2009. 

3.  Entitlement to a rating in excess of 70 percent for PTSD for the period from October 30, 2009, forward. 

These issues were previously before the Board on three occasions.  In August 2005, the case was remanded to afford the Veteran his requested Board hearing.  The Veteran and his stepson testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2006, and a transcript of that hearing is associated with the claims file.  In October 2006, the case was remanded for further development.  In February 2008, the case was again remanded for further development as the previously directed development had not been completed.  

In the February 2008 remand, the Board noted that the issue of entitlement to a TDIU had been raised by the record, to include in an April 2005 statement from the Veteran's representative, and referred such issue to the agency of original jurisdiction (AOJ) for appropriate action.  However, it does not appear that the AOJ has taken any action on this issue to date.  After the last Board remand of October 2006, the United States Court of Appeals of Veterans Claims issued a decision holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board now has jurisdiction over the inferred claim of entitlement to a TDIU and that issue now appears on the front page of this action.  

In May 2011, the Board issued a Decision/Remand with respect to all four issues then on appeal.  In essence, the Board denied entitlement to an increased evaluation for PTSD for the period prior to June 1, 2004, and for the period extending from June 1, 2004, to October 30, 2009.  The remaining two issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents and evidence.  Following issuance of the Decision/Remand, the appellant appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Decision/Remand that denied entitlement to increased ratings for the appellant's psychiatric disorder.   

Subsequent to her appeal, the appellant along with the VA submitted to the Court a Joint Motion for Partial Remand.  The parties requested that the Court vacate and remand the portion of the Board's Decision/Remand that denied the appellant's claim for entitlement to a rating higher than 50 percent for PTSD for the period prior to June 1, 2004.  The appellant indicated in the Joint Motion that he was satisfied with the other issue decided by the Board.  In the Joint Motion, the parties argued that the Board failed to address information contained in the record that might qualify the appellant for a disability rating in excess of 50 percent.  As such, the Joint Motion asked that the Board's action be overturned and returned to the Board for further development and action.  An Order effectuating the Joint Motion was subsequently issued in February 2012.  

After the claim was returned to the Board by the Court, the AMC returned the two issues that had been remanded in the Decision/Remand.  Hence, in August 2012 all three issues, as noted on the front page of this action, were once again before the Board.  

In August 2012, the appellant provided testimony before the undersigned Veterans Law Judge via a videoconference hearing.  Once again a transcript was prepared and has been included in the claims folder for review.

The appeal is REMANDED to the RO for additional development.  VA will notify the appellant if further action is required.


REMAND

As reported above, in May 2011, the Board promulgated a Decision/Remand.  In the remand portion of the Decision/Remand, the Board tasked the RO/AMC with the following:  

3.  Afford the Veteran a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report should be associated with the claims folder. 

4.  After completing the above-described development, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD, as well as for his TDIU claim.  The entire claims file, to include the social and industrial survey report, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should describe the severity of all current PTSD symptoms and provide a GAF score. 

With respect to a TDIU, the examiner should determine the Veteran's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to secure or follow a substantially gainful occupation solely as a result of his PTSD, separate or together with any other service-connected disabilities, at any period during the appeal, or from December 2001 forward.  The examiner should be informed of the definition of marginal employment, as summarized above, and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.  In this regard, the examiner should consider the Veteran's prior statements as to the effect of physical disabilities on his employment, as summarized above.  Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence. 

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims for (1) a rating in excess of 70 percent for PTSD for the period beginning October 30, 2009, and (2) a TDIU for the entire period on appeal.  All lay and medical evidence of record should be considered, and the provisions pertaining to marginal employment, as summarized above, should be addressed.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication, and allow an appropriate period of time for response. 

A review of the claims folder indicates that none of the above taskings were accomplished prior to the claim being returned to the Board.  In other words, the Board finds there has not been substantial compliance with its remand instructions.  The Court has noted for remands by the Board that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this instance, the taskings that were requested by the Board were not accomplished, and as such, the claim will once again be returned to the RO/AMC so that these taskings may be performed and the results thereof included in the claims folder for review.  To not return the claim to the RO for compliance with the Board's previous tasking would be contrary to the Court's dicta in Stegall and would wrongfully harm the appellant in the prosecution of his claim before the Board.  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the RO for the following development:

1.  The RO must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issues now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal.

2.  The RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2012 for his service-connected disabilities and his nonservice-connected disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The RO should specifically ask for the names and locations of all of the appellant's private care providers (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).

3.  The RO should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

4.  The RO should make arrangements with the appropriate VA medical facility for the appellant to be afforded a general medical examination to determine the nature, severity, and extent of all service-connected and nonservice-connected disabilities.  All indicated tests or studies deemed necessary should be done.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

Following examination, the examiner should opine whether the appellant's service-connected disabilities prevent the appellant from being gainfully employed.  The examiner should determine the Veteran's prior employment history, to include the extent of any employment by family members and any employment during the course of the appeal.  The examiner should state whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD and his diabetes mellitus at any period during the appeal, or from December 2001 forward.  

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning his unemployability and any past inconsistent/contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims folders and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

5.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report and social and industrial survey.  If the reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should readjudicate the issues now on appeal.  The RO is reminded that in evaluating whether a TDIU may be granted, it must make a specific determination as to whether the claim should be referred to the Director, VA Compensation and Pension, based on the granting or denying of a TDIU on an extraschedular basis.  A discussion of whether it will refer the claim to the Director, VA Compensation and Pension, should be included in the supplemental statement of the case (SSOC).  If the benefits sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) his failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


